Citation Nr: 0316277	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to special monthly compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to a 
TDIU and to special monthly compensation.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

This case has a complex procedural background.  In March 
1994, the Board remanded the veteran's then pending claim 
seeking an increased rating for his service-connected post-
operative residuals of a patellectomy of the right knee 
(right knee disability), which was rated as 10 percent 
disabling; in doing so, the Board noted that the right knee 
appeal stemmed from an August 1991 RO rating decision.  In 
addition, the Board, while acknowledging that the veteran had 
only perfected an appeal of the right knee claim, concluded 
that in light of his March 1992 RO hearing testimony, in 
which alleged that he was unable to work due to his right 
knee disability and that the condition thus warranted a 100 
percent rating, he had raised a TDIU claim, and identified 
that claim on the title page.  As such, in the remand, the 
Board ordered further development and adjudication of the 
TDIU claim, which included scheduling the veteran for a 
social and industrial survey to determine the extent to which 
his service-connected knee disability impaired his ability to 
work.

In a July 1994 rating decision, the RO increased the 
evaluation of his right knee condition to 20 percent, 
effective September 5, 1989.  Thereafter, in an April 1996 
decision, which was affirmed by the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) in March 1997, the Board denied 
entitlement to an evaluation in excess of 20 percent for this 
disability.  In doing so, however, the Board explained that 
the appeal was limited to the veteran's right knee claim 
because at that time the RO had not formally considered the 
TDIU issue, which was thus not on appeal; the Board referred 
the TDIU claim to the RO for appropriate development.

After perfecting an appeal of the September 1998 rating 
decision, in June 2000, this matter was again before the 
Board on a new, separate appeal.  At that time, the Board 
remanded this matter, noting, among other things, that the 
veteran had asserted a new claim seeking an increased rating 
for his right knee disability.  Thereafter, in an unappealed 
January 2002 rating decision, the RO denied entitlement to an 
increased rating for the veteran's right knee disability.  As 
such, no claim for a higher rating for the veteran's right 
knee disability is before the Board.  

In addition, in numerous statements, the veteran has asserted 
entitlement to various benefits, effective from the date of 
his discharge from active duty in 1969.  In light of the 
above, as well as the following decision denying his TDIU and 
special monthly compensation claims, those claims are moot.

Further, during the prosecution of this appeal, the veteran 
was previously represented by The American Legion; however, 
in statements dated since February 2003, the veteran 
indicated that he wished to represent himself in this matter, 
which The American Legion acknowledged in a June 2003 
statement.

As a final preliminary matter, the Board notes that in 
November 2001 and March 2003 VA Forms 9 (Appeal to the 
Board), the veteran requested that he be afforded a hearing 
before a Member of the Board (now known as a Veterans Law 
Judge) in Washington, DC.  Later that month, the Board 
notified the veteran that the hearing was scheduled to take 
place in July 2003.  In a signed statement, however, dated in 
April 2003, the veteran indicated he no longer wished to 
testify at such a hearing due to his physical and financial 
conditions, as well as "the age of his vehicle."  Instead, 
the veteran requested that the April 2003 letter be construed 
as a "motion to proceed with his claim without his 
appearance."  Accordingly, the veteran's request for a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.702 (2002).




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran failed to report to the VA examinations 
scheduled to take place in October and December 1994; 
January, February, April, June and August 1995; August 1999; 
and in January 2001; the veteran was advised by the RO that 
his appearance at these examinations was necessary for VA to 
adjudicate his claim seeking a TDIU, but responded to the 
RO's various inquiries about his failure to report by 
expressing his continued refusal to do so.  

3.  The veteran has not demonstrated good cause for his 
failure to report for the October and December 1994; January, 
February, April, June and August 1995; August 1999; and 
January 2001 VA examinations.

4.  Service connection is in effect for post-operative 
residuals of a patellectomy of the right knee, which is 
evaluated as 20 percent disabling, effective September 5, 
1989.  

5.  The evidence does not show, and service connection is not 
in effect, for any upper extremity condition; loss or loss of 
use either hand, or loss of use of either leg at a level, or 
with complications, preventing either natural knee or elbow 
action with prosthesis in place; or blindness in either eye, 
with the veteran having only light perception.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to a TDIU must be 
denied as a matter of law.  38 C.F.R. § 3.655 (2002).

2.  The criteria for entitlement to special monthly 
compensation have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. § 3.350 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for a 
TDIU and for special monthly compensation, and that the 
requirements of the VCAA have in effect been satisfied.

As will be discussed in greater detail below, the veteran has 
refused attempts by VA in October and December 1994; January, 
February, April, June and August 1995; August 1999; and 
January 2001, to examine, and thus assist him, in the 
development and substantiation of these claims.  In addition, 
he has been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify him of the evidence needed 
to prevail.  In an April 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter, and the supplemental statement of the case dated 
that same month, gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran has been given the opportunity to submit written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, in light of 
the veteran's continued refusal to cooperate with VA's 
attempts to generate evidence necessary to adjudicate these 
claims, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

As a preliminary matter, as explained in the introduction, 
although not formally adjudicated until September 1998, the 
veteran's TDIU and special monthly compensation claims have 
been pending for many years.  The Board reiterates that in 
the March 1994 remand, the Board concluded that, in light of 
the veteran's March 1992 RO hearing testimony, in which 
alleged that he was unable to work due to his right knee 
disability and that the condition thus warranted a 100 
percent rating, he had raised a TDIU claim, and, on remand, 
ordered further development and adjudication of this issue, 
which included scheduling the veteran for a social and 
industrial survey to determine the extent to which his 
service-connected knee disability impaired his ability to 
work.  

With regard to his special monthly compensation claim, the 
Board observes that in numerous statements filed since 
September 1994, the veteran has asserted entitlement to 
special monthly compensation based on an anatomical loss of 
his right patella.  In this regard, the service medical 
records show that the veteran was diagnosed as having 
chondromalacia of the right patella and post-patellectomy 
right.  In addition, a February 1969 service medical report 
states that an examination revealed, as "positive physical 
findings":  (1) a 5 1/2 inch curvilinear longitudinal medial 
right knee scar, well healed; (2) absent patella, right; (3) 
no thigh atrophy to measurement; and (4) right knee motion 
from 0 to 125 degrees of flexion.  The veteran has submitted 
numerous copies of the February 1969 report, and has 
highlighted the second diagnosis.  In doing so, he has 
annotated that second in-service finding by asserting that it 
reflects that he has anatomical loss of the right leg, which 
satisfies the criteria for special monthly compensation.  
Further, during the course of this appeal, in numerous 
statements, he repeatedly argued that because of his 
anatomical loss of his right patella, he was entitled to 
special monthly compensation based on loss of use of the 
right leg.

In compliance with the Board's March 1994 remand 
instructions, the RO scheduled the veteran to undergo various 
examinations in October and December 1994, as well as in 
January, February, April, June and August 1995.  Further, as 
will be discussed below, the veteran failed to report for 
each of them.  The veteran also failed to report for an 
August 1999 VA examination.  In addition, in light of the 
Board June 2000 remand instructions, the RO scheduled him for 
a January 2001 VA examination, for which he likewise failed 
to report.

In a signed, November 1994 statement, the veteran indicated 
that he would not report for another VA examination because 
he contended it was scheduled solely in an effort to deny his 
then pending right knee claim.  Thereafter, in a January 1995 
statement, the veteran stated, "[T]he request for 
examination will be ignored, as I haven't mastered the art of 
regenerating a knee cap or cartilege [sic] and the issues 
don't require one."  In addition, a subsequent Report of 
Contact reflects that the RO contacted the veteran regarding 
his refusal to appear for VA examinations and was informed 
that he declined to do so "until the weather got better."  
Further, the file shows that the April 1995 VA joints 
examination was cancelled because the veteran had again 
refused to report, stating that he did not "go out in the 
winter or spring."  The veteran added that he "might" 
report in the summer months if it did not rain on the day of 
the appointment.  In June 1995, the veteran failed to report 
for a VA joints examination, stating that he refused to 
report for an examination at the Pittsburgh, Pennsylvania, VA 
Medical Center.  The entry also reflects that the veteran 
called and said that he would "never appear for a social 
survey."

A July 1995 VA outpatient entry reflects that a VA licensed 
social worker telephoned the veteran in an attempt to confirm 
that he would report for a VA social and industrial survey, 
which was scheduled to take place in early August.  The 
social worker reported that the veteran stated that he was 
not going to keep that appointment.  In addition, the veteran 
indicated that it was not due to timing or "some other 
reason"; instead, he replied, "I'm tired of them screwing 
around with my claim," and added that "his reason was 
personal."  The social worker reported that the veteran then 
hung up on him, and noted that it was his impression that the 
veteran was "obviously not willing to pursue this claim at 
present and there would not be any point in attempting to 
pressure him to do otherwise."  An addendum to the July 1995 
outpatient entry reflects that the veteran called back and 
left a message stating, "In regard to a non-existent [social 
and industrial] survey, I will not appear..ever!!!"  

Thereafter, in an August 1995 letter, the RO explained to the 
veteran that the Board had instructed it to provide him a VA 
examination in connection with his TDIU claim.  The RO added 
that he had failed to report for two previously scheduled VA 
social and industrial examinations and provided him a toll-
free number to call if he were willing to report for another 
such examination.  The RO advised him that if it did not 
receive a notice of his willingness to report for the 
necessary examinations within 60 days from that date of that 
letter, it would render its decision based on the evidence of 
record, which it specifically warned him might result in the 
denial of his claim.

In an April 1996 decision, the Board noted that the veteran 
had failed to report for numerous VA examinations, and on 
that basis, denied his claim for an increased evaluation for 
his right knee disability.  As noted in the introduction, the 
veteran appealed the determination, which was affirmed by the 
Court in March 1997.  

In the March 1997 decision, the Court specifically 
acknowledged the veteran's contention that the post-operative 
residuals of a patellectomy of the right knee caused loss of 
use of his right leg and that the Board should have applied 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(f)(1)(vi).  The 
Court noted that these provisions provided for special 
monthly compensation for the loss of a leg, or the loss of 
use of a leg.  The Court indicated that when the record does 
not adequately reveal the current state of an appellant's 
disability, a determination as to the loss of the use of a 
leg cannot be made without an examination.  The Court 
thereafter held, citing 38 C.F.R. § 3.655, "Since there were 
no current medical records showing the extent of the loss of 
use of the appellant's right leg, and the appellant failed to 
appear for any of the scheduled examinations, the claim was 
properly denied."

In an August 1997 statement, the veteran reiterated that he 
would not report for a VA examination.  The veteran 
thereafter completed a power of attorney in favor of Military 
Order of the Purple Heart; however, after that organization 
explained to him that the anatomical loss provisions did not 
apply to the facts of his case, the veteran revoked the power 
of attorney in what that organization appropriately termed 
"insulting language."  

In a September 1998 rating decision, the RO denied the 
veteran's claim for a TDIU, and also denied special monthly 
compensation based on loss of use of the right leg, and the 
veteran perfected an appeal.  In doing so, in his January 
1999 Substantive Appeal, the veteran implied that he was not 
going to report for a "non-existing" social and industrial 
survey, stating that it was his opinion that conducting it 
was simply to prevent him from having his claims granted.

In a May 1999 statement, the veteran asserted that his right 
knee disability had increased in severity and requested that 
the rating for this condition be increased.  In August 1999, 
however, the veteran again failed to report for VA joints and 
general medical examinations.

When this matter was before the Board in June 2000, the Board 
noted the veteran's May 1999 claim, which at point had not 
been formally adjudicated, and determined that it was 
inextricably intertwined with his TDIU claim.  In remanding 
this case, the Board found the veteran's TDIU to be well 
grounded, or plausible, under the law then in effect, and 
instructed the RO to afford him an appropriate VA examination 
to determine the current severity of his service-connected 
right knee disability.  The Board further specified that in 
the examination report, the VA examiner had to offer an 
opinion as to whether it was at least as likely as not that 
the right knee disability alone would render the veteran 
incapable of obtaining and retaining substantially gainful 
employment.

In compliance with the Board's remand instructions, in 
December 2000, the RO scheduled the veteran for a VA joints 
examination, which was to take place the following month.  
The veteran, however, failed to report for the January 2001 
VA joints examination and it was therefore cancelled.  

In an unappealed January 2002 rating decision, the RO denied 
the veteran's claim for an increased rating for his right 
knee disability.  In that rating action, the RO reiterated 
that he was not entitled to special monthly compensation 
because he did not have anatomical loss of the foot, leg or 
thigh; instead, the RO pointed that only his patella had been 
removed.

In a February 2003 letter to the veteran, the Board indicated 
that it intended to consider 38 C.F.R. § 3.655, which had not 
been formally considered by the agency of original 
jurisdiction.  The Board informed him of the provisions of 
this regulation and provided him a period of 60 days to 
respond by offering evidence or argument.  In an April 2003 
statement filed directly at the Board, the veteran indicated 
that he wanted the Board to proceed with its adjudication of 
his case.




Analysis

A.  Total disability rating based on individual 
unemployability due to service-connected disability

As noted above, in the June 2000 remand, the Board determined 
that the veteran's claim for a TDIU was well grounded, or 
plausible, under the law then in effect.  Further, pursuant 
to the VCAA and Court precedent, in adjudicating this issue, 
the duty to assist, then and now, required VA to either a 
obtain a competent medical opinion from an examiner, 
subsequent to his or her review of the record and/or a 
physical examination, to determine whether it was at least as 
likely as not that the veteran's service-connected disability 
alone rendered him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, which as the 
Board pointed out in the February 2003 letter, includes a 
TDIU claim, the claim shall be denied.  Id.

Here, despite numerous requests, the veteran has to date 
failed to report for VA examinations scheduled to take place 
in October and December 1994; January, February, April, June 
and August 1995; August 1999; and January 2001.  In addition, 
in an August 1995 letter, the RO specifically noted his 
failure to report for these VA examinations and advised him 
of the consequences of his continued failure to do so.  
Moreover, in the Board's February 2003 letter, it cited 
38 C.F.R. § 3.655 and notified him that it intended to rely 
on that regulation in deciding this claim, and afforded him a 
period of 60 days during which to submit evidence or argument 
on this issue; however, the veteran declined the Board's 
invitation to do so.  

Further, in various statements, the veteran has expressed 
contempt for VA's efforts to examine, and thus assist him in 
substantiating this claim.  In this regard, the Board 
reiterates that in a November 1994 statement, the veteran 
stated that he would not report for an examination, asserting 
that it scheduled solely to generate evidence with which to 
deny his claim.  Thereafter, in a January 1995 statement, the 
veteran reiterated this intention, insisting that he would 
"ignore" VA's request.  Although the veteran subsequently 
indicated that he "might" report for one when the weather 
"got better," the April 1995 VA examination was cancelled 
because the veteran reported that he did not "go out in 
winter or spring."  In June 1995, the veteran again failed 
to report for a VA examination, this time explaining that he 
would "never" report for a VA social survey, which as noted 
above, the Board indicated in the March 1994 remand was 
necessary to adjudicate his TDIU claim.

The veteran continued to toy with VA and frustrate the 
Department's attempts to help him substantiate his claim by 
refusing to appear for the August 1995 VA social survey.  As 
discussed above, a July 1995 VA outpatient entry reflects 
that a VA licensed social worker telephoned the veteran in an 
attempt to confirm that he would report for the August 1995 
VA social and industrial survey, but the veteran responded 
that he was not going to keep that appointment.  In addition, 
he acknowledged that it was not due to timing or "some other 
reason," instead stating, "I'm tired of them screwing 
around with my claim," and adding that "his reason was 
personal."  Moreover, the social worker reported that the 
veteran then hung up on him, and indicated that it was his 
impression that the veteran was "obviously not willing to 
pursue this claim at present and there would not be any point 
in attempting to pressure him to do otherwise."  Moreover, 
an addendum to the July 1995 outpatient entry reflects that 
the veteran called back and left a message stating, "In 
regard to a non-existent [social and industrial] survey, I 
will not appear..ever!!!"

In an August 1997 statement, the veteran reiterated his 
refusal to appear for a VA examination, and in his January 
1999 Substantive Appeal, he stated that he was not going to 
report for a "non-existing" social and industrial survey, 
the conducting of which he again charged was solely to 
prevent him from having his claims granted.  Although he 
failed to report for the August 1999 VA examination, which 
the Board acknowledged in the June 2000 remand, it gave him 
yet another opportunity to obtain evidence to substantiate 
this claim, but the veteran failed to report for the January 
2001 VA examination.

As discussed above, to date, the only explanations the 
veteran has offered, other than his outright refusal to 
report for VA examinations, consist of the weather and 
climate conditions (he does not go out in winter or spring, 
or when it rains); the examinations were scheduled solely to 
generate evidence with which to deny his claim; and that the 
reason was "personal."  Moreover, the veteran has 
specifically conceded that his unwillingness to appear for VA 
examinations was not due to timing, an illness or 
hospitalization, or the death of an immediate family member.  
Thus, he has not offered good cause for his repeated failures 
to appear at the October and December 1994; January, 
February, April, June and August 1995; August 1999; and 
January 2001 VA examinations.  In addition, as discussed 
above, he has indicated his unwillingness to report for 
another examination.  

As noted above, "[w]hen a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be 
denied, unless the appellant has good cause for his failure 
to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
In Engelke, the Court noted that the veteran had failed to 
report for six of seven VA examinations; here, the veteran's 
conduct has been far more egregious, and his statements 
express contempt for VA's good-faith efforts to assist him in 
generating the evidence necessary to adjudicate this claim.  
Moreover, as no such good cause has been shown, the claim 
must be denied.  Furthermore, as the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board emphasizes that, in the future, a claim for a TDIU 
may be considered, among other things, on a showing that he 
is willing to report for an examination.  At present, 
however, there is no basis upon which to grant the benefit 
sought on appeal.

In reaching this determination pursuant to 38 C.F.R. § 3.655 
due to the veteran's failure to report for numerous VA 
examinations, the Board acknowledges that, to date, the RO 
has not specifically considered this regulation.  See Bernard 
v. Brown, 4 Vet. App. at 394.  The Board points out, however, 
that in its August 1995 letter, the RO explained both the sum 
and substance of the regulation, as well as the consequences 
of his failure to report.  Moreover, in a February 2003 
letter, the Board provided the veteran with the text of that 
regulation and offered him a period of sixty days during 
which to submit evidence or argument on this point.  Indeed, 
the Board specifically advised him that the application of 
38 C.F.R. § 3.655 might result in the denial of his claim.  
In his April 2003 response, the veteran set forth no evidence 
or argument relating to that regulation, instead simply 
indicating that he wanted the Board to proceed with its 
consideration of his appeal.  

In any event, 38 C.F.R. § 19.9(b)(2) provides that the Board 
has the authority to consider appeals in light of laws, 
including but not limited to statutes, regulations and court 
decisions, that were not previously considered by the agency 
of original jurisdiction.  The Board notes that the validity 
of this regulation was recently challenged, but that in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the regulation.  Id. at 1349.

In sum, the veteran's failure to report for numerous 
scheduled examinations constituted his virtual disappearance 
from the process.  In this regard, the Board notes that the 
duty to assist in the development and the adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996); Zarycki v. Brown, 6 Vet.App. 91, 
100 (1993).  Accordingly, the veteran's claim must be denied.

II.  Special monthly compensation based on loss of use of the 
right foot

Pursuant to 38 U.S.C.A. § 1114(m) and its implementing 
regulation, 38 C.F.R. § 3.350(c), special monthly 
compensation is available for the following conditions:  (i) 
anatomical loss or loss of use of both hands; (ii) anatomical 
loss or loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; (iii) anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss or loss 
of use of one leg at a level, or with complications, 
preventing natural knee action with prosthesis in place; (iv) 
blindness in both eyes having only light perception; (v) 
blindness in both eyes leaving the veteran so helpless as to 
be in need of regular aid and attendance.  Here, the veteran 
seeks special monthly compensation for the anatomical loss of 
his right patella, which he argues constitutes the anatomical 
loss or loss of use of his right leg.

The veteran repeatedly submitted as evidence a February 1969 
service medical report that shows, among other things, that 
he has right knee flexion to 125 degrees.  Moreover, as the 
Court pointed out in its March 1997 decision, there is no 
medical evidence showing that he has lost his right leg.  In 
any event, because post-operative residuals of a patellectomy 
of the right knee under 38 U.S.C.A. § 1114(m) and its 
implementing regulation 38 C.F.R. § 3.350(c) requires, in 
pertinent part, anatomical loss or loss of use of one leg or 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place, as a result of 
the service-connected right knee disability, the veteran does 
not meet the requirements for special monthly compensation.  
As such, this claim must be denied.

Moreover, as with the veteran's TDIU claim, this claim could 
also be denied on 38 C.F.R. § 3.655 grounds.  Indeed, as the 
Court noted in its March 1997 decision, while noting 
veteran's contention that the post-operative residuals of a 
patellectomy of the right knee caused loss of use of his 
right leg and that the Board should have applied 38 U.S.C.A. 
§ 1114(m) and 38 C.F.R. § 3.350(f)(1)(vi), the Court stated 
that when the record does not adequately reveal the current 
state of an appellant's disability, a determination as to the 
loss of the use of a leg cannot be made without an 
examination.  Citing 38 C.F.R. § 3.655, the Court held, 
"Since there were no current medical records showing the 
extent of the loss of use of the appellant's right leg, and 
the appellant failed to appear for any of the scheduled 
examinations, the claim was properly denied."  Because the 
veteran has continued to refuse to report for VA 
examinations, there remains no current medical evidence 
showing the extent of the veteran's loss of use of his right 
leg, and thus for the reason identified by the Court in its 
March 1997, this claim must again be denied.


ORDER

Entitlement to a TDIU is denied.

Entitlement to special monthly compensation is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

